DETAILED ACTION
An amendment, amending claim 1, was entered on 4/27/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-14 are designated as “(Original)”.  However, these claims have been withdrawn pursuant to an election and should be designated as “(Withdrawn)”.
Response to Arguments
Applicant argues that the cited art fails to teach the newly added limitations.  This is persuasive.  A new rejection is presented below in response to this amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manivannan et al. (US 2007/0290135).
Claims 1-4 and 15:  Manivannan teaches a process of minimizing x-ray scattering artifacts (¶ 0022) comprising the steps of: depositing an object with a lead layer (i.e. claimed x-ray scattering material); and removing or replacing the lead layer after the object has been exposed to x-rays (¶¶ 0022-0023).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Manivannan.
Claim 5:  Manivannan teaches that, instead of lead, any metal with an atomic number over 25 can be selected (¶ 0030).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected, e.g., gold in place of lead with the predictable expectation of success.
Allowable Subject Matter
Claims 6-8 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Manivannan fails to teach or suggest using a nanomaterial as the scattering mitigation material or spraying a powder onto the object.
Jakobi (US 6,121,577) teaches a process of spraying metal particles onto a substrate where an adhesive is sprayed prior to the metal particles (3:36-59).  Jakobi, however, is directed to forming a metal particle gettering layer and a person of ordinary skill in the art would not have been motivated to modify Manivannan to spray lead particles to form the lead layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712